DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The AFCP response filed on November 8, 2021 is acknowledged. 

Election/Restrictions
Claims 6 and 7 were previously withdrawn from consideration as a result of a Species restriction requirement. Applicant elected Scent Species I for examination, and any claim(s) depending from or otherwise requiring all the limitations of the allowable claims thereto are subsequently found allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among invention Species, as set forth in the Office action mailed on May 13, 2020, is hereby withdrawn and claims 6 and 7 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephone interview with Mr. BRYANT J. KELLER on November 15, 2021. The Applicant amend claims 1, 9 and 14 as shown below:

(Proposed amendment) A scent diffusing device comprising:
a scent reservoir; and
a vessel, wherein the vessel defines an internal compartment that comprises:
an inner chamber that extends through, is disposed in, and is separated from, the internal compartment of the vessel, with the inner chamber comprising: 
a flexible wall that defines a portion of the inner chamber, that is disposed within the internal compartment of the vessel, that separates the inner chamber from the internal compartment, and that is configured to help prevent a scent from the scent reservoir from diffusing through the flexible wall into the internal compartment of the vessel; and 
a scent-permeable vent that is coupled to, and that is more scent permeable than is, the flexible wall that separates the inner chamber from the internal 
wherein the scent reservoir is selectively received within the inner chamber.


(Proposed amendment) A scent diffusing device comprising:
a scent reservoir configured to receive a scent source; and
a vessel that defines an internal compartment and that comprises: 
an inner chamber comprising: 
a flexible wall that defines a portion of the inner chamber and that extends through and is disposed within the internal compartment of the vessel; 
a flexible, scent-permeable vent that is coupled to the flexible wall and that is more scent permeable than is the flexible wall so as to prevent scent from the scent source from diffusing into the internal compartment while allowing the scent from the scent source to diffuse out of the inner chamber through the flexible, scent-permeable vent; and 
a selectively closable opening that is configured to selectively close to capture the scent reservoir within the inner chamber and to selectively open to release the scent reservoir from the inner chamber,
wherein the inner chamber extends through and is disposed within the internal compartment of the vessel and is separated from the internal compartment by the flexible wall, with the flexible, scent-permeable vent being disposed at a first external surface of the vessel and such that the selectively closable opening is disposed at a second external surface of the vessel.


(Proposed amendment) A scent diffusing device comprising:
a vessel comprising an inner cavity that comprises a stuffing, the vessel comprising a first external surface and a second external surface, with a portion of the second external surface being disposed opposite to a portion of the first external surface, and with a portion of the stuffing being disposed between the first external surface and the second external surface; 
an inner chamber that extends through and is disposed in the inner cavity of the vessel so as to extend between the first external surface and the second external surface, the inner chamber comprising: 
a flexible wall that defines a portion of the inner chamber, that separates the inner chamber from the inner cavity, and that is disposed within the inner cavity of the vessel so as to extend between the first external surface and the second external surface; 
a flexible, scent-permeable vent that is disposed at an end portion of, and is coupled to, the flexible wall and that is disposed at the first external surface of the vessel, with the flexible, scent-permeable vent being more scent-permeable than is the flexible wall such that the flexible wall helps prevent a first scent in the inner chamber from diffusing into the inner cavity and to allow  the first scent in the inner chamber to diffuse out of the inner chamber through the flexible, scent-permeable vent; and
 a selectively closable opening that is configured to selectively close to capture a scent reservoir within the inner chamber and to selectively open to release the scent reservoir from the inner chamber, wherein the selectively closable opening is disposed at the second external surface of the vessel.

Allowable Subject Matter
Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance: The prior art fail to teach, disclose, or suggest, in combination with other limitations recited in the claims: A scent diffusing device comprising: a scent reservoir; and a vessel, wherein the vessel defines an internal compartment that comprises: an inner chamber that extends through, is disposed in, and is separated from, the internal compartment of the vessel, with the inner chamber comprising: a flexible wall that defines a portion of the inner chamber, that is disposed within the internal compartment of the vessel, that separates the inner chamber from the internal compartment, and that is configured to help prevent a scent from the scent reservoir from diffusing through the flexible wall into the internal compartment of the vessel and the rest of the claim limitations as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        November 15, 2021